DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The examiner of this application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Chun Dahle, Group Art Unit 1644, Technology Center 1600.

3.	Applicant’s election of Group I (drawn to an agnostic anti-CD40 antibody) and following species in the Response filed on October 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The elected species are:
An antibody 3C3 having heavy chain CDRs 1-3 of SEQ ID Nos: 19, 21, and 23, light chain CDRs of SEQ ID Nos: 25, 27, and 29, VH of SEQ ID NO:17, VL of SEQ ID NO:18, heavy chain constant region of SEQ ID NO:135, and light chain constant region of SEQ ID NO:136, and

The antibody that is not linked to an antigen, not a bispecific antibody, and the composition not comprising an adjuvant.

Claims 5, 6, and 29-39 have been canceled.

Claims 1-4 and 7-28 are pending.

Claims 22, 23, and 25-28 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

Claims 1-4, 7-21, and 24 are currently under consideration as they read on the elected inventions.


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-4, 7-21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The claims are drawn to an agonistic isolated monoclonal antibody that binds to human CD40 wherein the antibody directly activates antigen presenting cells (APCs) and/or increases an immune response to an antigen and/or increase an immune response to an antigen either independent of Fc receptor binding, without inducing ADCC, without inducing CDC and/or independent of Fc receptor binding.  Dependent claims, e.g. claim 3, recites the amino acid sequence for either VH or VL. Dependent claims, e.g. claim 2, recites the amino acid sequences of VH and VL that is at least 80% identical to SEQ ID Nos: 17 and 18. Dependent claims, e.g. claim 8, recite an isolated antibody which binds the same epitope or competes for binding on human CD40. Dependent claims 8 and 9 recite an anti-CD40 antibody that binds to the same epitope or competes for binding to human CD40 with an anti-CD40 antibody that comprises VH and/or VL of SEQ ID Nos: 17 and 18. Dependent claims 10-18 recites an agonistic anti-CD40 antibody that binds to one or more residues of the extracellular domain of human CD4 (SEQ ID NO:133).


	The specification discloses that CD40, a member of the tumor necrosis factor receptor (TNF-R) superfamily, is expressed by antigen-presenting cells. CD40 binds its natural ligand (CD40L) on T cells and activates APC including dendritic cells and B cells (e.g. see lines 9-20 in page 1 of the specification as-filed).  The specification further discloses working examples of human anti-CD40 antibodies generated by immunizing transgenic mice with a soluble human CD40 antibody (e.g. see Example 1 in pages 86-87 of the specification as-filed).  The specification further discloses that eight monoclonal human anti-CD40 antibody clones were generated (e.g. see page 88 of the specification as-filed). 

	Regarding claims encompass partial amino acid sequences, e.g. VH or VL, at least 80% identical to SEQ ID NOs: 17 and 18, the following is noted:

	While the specification discloses specific antibodies having particular amino acid sequences for both VH and VL, the specification does not disclose which amino acids can be changed in order to make an antibody variant that have the same functions. 

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway Jr et al., Immunology, 3rd Edition, 1997 Garland Publishing Inc., pages 3:1-3:11.see entire selection).

Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. 

For example, the instant VH of SEQ ID NO:17 (partial structure of an anti-CD40 antibody) is 90.9% identical to SEQ ID NO:38 of an entirely different antibody (an anti-DKK1 antibody) disclosed in US 9,133,272 (see sequence alignment below).

SEQ ID NO:17 alignment:
	
RESULT 1
US-13-409-019-38
; Sequence 38, Application US/13409019
; Patent No. 9133272
; GENERAL INFORMATION
;  APPLICANT: FLORIO, Monica
;  APPLICANT:ARORA, Taruna
;  APPLICANT:PASZTY, Christopher J. R.
;  APPLICANT:RICHARDS, William G.
;  TITLE OF INVENTION: BISPECIFIC BINDING AGENTS
;  FILE REFERENCE: A-1598-US-NP
;  CURRENT APPLICATION NUMBER: US/13/409,019
;  CURRENT FILING DATE: 2012-02-29
;  PRIOR APPLICATION NUMBER: 61/448,089
;  PRIOR FILING DATE: 2011-03-01
;  PRIOR APPLICATION NUMBER: 61/482,979
;  PRIOR FILING DATE: 2011-05-11
;  NUMBER OF SEQ ID NOS: 496
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 38
;  LENGTH: 575
;  TYPE: PRT
;  ORGANISM: ARTIFICIAL SEQUENCE
;  FEATURE:
;  OTHER INFORMATION: 6.147-AbL-27H6 G2
US-13-409-019-38

  Query Match             90.9%;  Score 2754.9;  DB 12;  Length 575;
  Best Local Similarity   90.8%;  
  Matches  525;  Conservative    9;  Mismatches   23;  Indels   21;  Gaps    4;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAGSGFIFSRYGMYWVRQAPGKGLEWVAVIWYDGSYKYY 60
              ||||||||||||||||||||||| ||| |||| |:||||||||||||||:|:|||| |||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSRYDMHWVRQAPGKGLEWVAIIFYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARESPWYYFDYWGQGTLVTVSS-- 118
              || ||||||||||||||||||||||||||||||||||  :    ||||||||||||||  
Db         61 ADPVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCATLAA--AFDYWGQGTLVTVSSAS 118

Qy        119 -----------QVQLVESGGGVVQPGRSLRLSCAGSGFIFSRYGMYWVRQAPGKGLEWVA 167
                         :|||||||||:|||| ||||||| ||| || | | |||||||||||||:
Db        119 TKGPSVFPLAPEVQLVESGGGLVQPGGSLRLSCAASGFTFSSYSMNWVRQAPGKGLEWVS 178

Qy        168 VIWYDGSYKYYADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARESPWYY----F 223
               |   ||  ||||||||||||||||:||:||||||||| |||||||||||   ||    |
Db        179 YISSSGSSIYYADSVKGRFTISRDNAKNSLYLQMNSLRDEDTAVYYCARER--YYGDTPF 236

Qy        224 DYWGQGTLVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALT 283           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        237 DYWGQGTLVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALT 296

Qy        284 SGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECP 343
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 SGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECP 356

Qy        344 PCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAK 403
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        357 PCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAK 416

Qy        404 TKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPAPIEKTISKTKGQPREPQV 463
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        417 TKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPAPIEKTISKTKGQPREPQV 476

Qy        464 YTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYS 523
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        477 YTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYS 536

Qy        524 KLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 561
              ||||||||||||||||||||||||||||||||||||||
Db        537 KLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 574

As such, the amino acid sequences from single VH or VL or CDRs from either VH or VL alone do not provide the sufficient structural information that would correlate to the function of CD40 binding.  

Regarding claims relying upon functional limitations rather than the structures of the antibody (e.g. independent claim 1), it should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. Seehttps://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.

In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. 

Artisans are well aware that knowledge of a given antigen (for instance human CD40) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. (J. Mol. Biol., 2003, 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. (Protein Engineering Design & Selection 2009, 22;3:159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. (The Journal of Immunology, 2004, 173:7358-7367) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. (Nature Review Immunology, 2019, 19: 355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 

It is noted that the specification does disclose several human monoclonal anti-CD40 antibodies.  However, these species are not reasonably representative of the species of all possible antibody-based inhibitors because of the structural diversity found in antibodies that bind the same antigen as discussed by for example Edwards et al., Llyod et al., and Goel et al. discussed above.  Further, as has been discussed above, identifying an antibody simply on the basis of what it binds rather than by identifying the sequence/structure of the antibody in question is generally insufficient to provide sufficient written description of the antibody in question.  

Therefore, in view of the breadth of the claims and the generic nature of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of the anti-CD40 antibody at the time the instant application was filed.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kedl et al. (US 7,993,648).

	Kedl et al. teach an agonistic anti-CD40 antibody and composition thereof (e.g. see title and abastract). Kedl et al. teach that the antibody can be Fab, Fab’ or F(ab)2, or human antibody, scFv which would have a human constant region (e.g. see lines 40-50 in col. 10). Kedl et al. teach that the antibody can be made by immunizing animals with human CD40 antigen (e.g. see col. 9). Given that the prior art anti-human CD40 antibody is agonistic and the prior art teach antigen-binding fragments such as scFv, the prior art antibody would inherently exhibit the functions as the recited agonistic anti-human CD40 antibody, e.g. directly activates APCs or binds the same epitope on human CD40 or compete for binding to human CD40 with antibody as recited, or binds one or more residues within amino acid residues 1-5 or 33-36 of the extracellular domain of human CD40.   As such, the prior art teachings anticipate the instant invention.

9.	The claimed agonistic isolated monoclonal antiCD40 antibodies comprising following amino acid sequences are free of the prior art:

VH of SEQ ID NO:17 and VL of SEQ ID NO:18; or
Heavy chain CDRs 1-3 of SEQ ID NOs: 19, 21, and 23, respectively and light chain CDRs 1-3 of SEQ ID NOs: 25, 27, and 29, respectively.

10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN W DAHLE/            Primary Examiner, Art Unit 1644